                                            Case 3:20-cv-07693-JD Document 5 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RYANT TRIMALE PRATT,                                Case No. 20-cv-07693-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 2
                                  10     J. FRISK, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action. Plaintiff was

                                  14   sent a notice that he had not paid the filing fee or submitted a complete application for leave to

                                  15   proceed in forma pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or file

                                  16   a proper application with all the required documents. More than twenty-eight days has passed,

                                  17   and plaintiff has not paid the fee or filed a complete application to proceed IFP. The case is

                                  18   DISMISSED without prejudice and plaintiff’s incomplete motion to proceed IFP (Docket No. 2)

                                  19   is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 17, 2021

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
